DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites, “wherein 


    PNG
    media_image1.png
    503
    423
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites, “wherein the welding line is connected with one of a rectangular shape, a round shape, or a diagonal line shape in a region corresponding to a corner boundary portion.”  Claim 1 recites that the welding liens are separated from one another in corners of the boundary portion.  By reciting that the lines are connected in the boundary portion claim 9 is now broadening the limitations of claim one by eliminating the requirement that the lines are separated from one another in the corner regions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20120156812) in view of Ko et al. (US 20100267227, hereinafter Ko ‘227), Shigimura (US 20040115342) and Kang (US 20060012290).
As to claim 9, Ko discloses a mask for processing thin films comprising of a: deposition portion (110); a boundary (121, 122, 131, 132) portion, comprising a first and second region, surrounding the deposition portion, wherein the boundary portion has a thickness greater than that of the deposition portion, wherein the mask is welded to a frame to form a weld line 150 (Fig. 1; Fig. 3 and 4).
Ko fails to specifically teach or disclose whether the mask can have a welding line 150 which surrounds the deposition portion in the boundary portion as claimed instead of along only two sides as shown in Fig. 1.  Zhang discloses a mask and mask frame (Abstract).  Ko ‘227 teaches that it is known and conventional in the art to use a frame in the shape of a rectangle comprising four separate welding lines 230b on each side of the deposition portion (Fig. 13; paragraph 85-88).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the welding line of Ko ‘227 in the mask taught by Ko because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful means of forming welding line to attach the mask to the frame.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
            The above references as combine fail to specifically teach or disclose that the four separate welding lines may be connected in the corners with a corner with a KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The above references as combined fail to specifically teach or disclose that the deposition patterns have a tapered shape towards the opposite surface of the said patterns from/relative to the mask frame.  Kang discloses a mask frame assembly for depositing thin layers (Abstract).  Kang teaches that it is known and conventional in the art to place tapered shape on the deposition patterns to help reduce a shadow effect during deposition through the opening 120 formed by said tapered edges (Fig. 7 below; paragraph 65).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the mask of the above references as combined to include forming a tapered edge in the deposition pattern towards an opposite surface of the pattern relative to the mask frame, i.e. the deposition opening, and would have been .  


Allowable Subject Matter

Claims 1, 3-7, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a mask for processing thin films, comprising:  a boundary portion surrounding the deposition portion and having a first region, and a second region extending from the first region and separately formed from the first region; a welding line provided to surround the deposition portion in the boundary portion; and a mask frame attached to the boundary portion of the mask along the welding line, wherein the boundary portion has a thickness greater than that of the deposition portion, wherein the deposition patterns have a shape tapered towards an opposite surface of the deposition pattern from the mask frame, and the first region of the boundary portion has a shape tapered towards an opposite surface of the first region of the boundary portion from the mask frame, and wherein the welding line comprises of four welding lines that respectively each run along a side of the deposition portion and are separated from one another in corners of the boundary portion, the separation of the four welding lines in the corners of the boundary portion being used when a glass substrate is disposed to cover areas corresponding to the corners of the boundary portion.  None of the prior art teaches or disclose the recited four welding lines that collectively surround the 
Claim 19 is allowable for the same reasons as claim 1 above since it recites the same allowable welding pattern.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-8, filed September 17, 2021, with respect to claims 1, 3-7, and 19-20 have been fully considered and are persuasive.  The 103(a) rejection of claims 1, 3-7, and 19-20 has been withdrawn. 
Applicant argues that none of the prior art teaches or discloses a welding line/pattern surrounding the deposition portion comprising of four welding lines separated in the corners.  This argument is not persuasive since, as seen in the rejection above, Ko ‘227 discloses that it is known and conventional in the art to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745